Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 11/04/2020.
Remarks
The claims are presented as follows:

Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection made under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendment made to the claims.  Therefore, the 35 U.S.C. 112 rejection has been withdrawn. 
	Applicant argument regarding the rejection made under 35 U.S.C. 101 is not persuasive, the claim does not contain any hardware elements [i.e., a processor and/or memory] which preforms the claim functions by itself.  A network/device claim needs to contain at least one hardware element to perform the functions of the network. This implies that applicant is claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, the claimed subject matter as a whole fails within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter. Applicant should add 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding claim 20, the “mesh network” is directed to cause the network layers to execute instructions in the claim; this implies that applicant is claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, the claimed subject matter as a whole fails within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter. Applicant needs to add at least one hardware element, for example, a processor; and memory storing instruction configured to perform these actions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujan et al. Publication No. (US 2017/0155580 A1) in view of Zeng et al. Publication No. (US 2008/0317047 A1).

Regarding claim 1, Ramanujan teaches a method comprising: 
enabling, at a first layer of a mesh network, a dynamic network based on a link-aware metric (dynamic route selection using link quality and optical link types as failover links when primary links failed or degraded based on Quality aware routing to calculate a Link Quality Metric (LQM) [0128-129] FIG.14); 
operating a second layer of the mesh network as a rapidly deployed static network that is an overlay network on top of the first layer mesh network (making dynamic route decisions among different types of networks “TNT to QNT, or moves from TTNT and adds mini-CDL” and perform static routing “mesh, ring, hub and spoke” between multiple subnets nodes to provide network monitoring data [0185-193] via multi-subnet environments with different radio and routing capabilities [0143] FIG.2a); and 
wherein any node of the multiple mesh network can make use of one default route at a time and the mesh network link-aware metric is used to determine priority between routes (HART router proactively routes all IP packet flows traversing the degraded link to a backup link of higher quality. If or when the original link recovers its quality, the IP packet flows are switched back to this link, implements multi-level policy-based failover (1, 2, 3, 4, 5 or more backup links in a prioritized order, if the policy route for an IP flow were to fail it will be routed over the default interface [0143] see default route in FIG.9).
Ramanujan’s does not explicitly teach a two layer mesh network having a dynamic network as a first layer and a static network as a second layer.
	Zeng teaches a two layer mesh network having a dynamic network as a first layer and a static network as a second layer (Zeng: a multi-radio meshed network to discover a route to a peer multi-radio meshed node, the nodes can communicate with each other over a wireless media without the support of an infrastructure-based or wired network. Links or connections between these nodes can change dynamically in an arbitrary manner as existing nodes move within the ad hoc network [003-4]  supporting both broadcast/multicast and unicast delivery using "radio-aware metrics” over self-configuring multi-hop topologies [0032-34] the dynamic network at layer one and the static predetermined network at the second layer [0064-66] FIG.2).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Ramanujan by the teaching of Zeng teach a two layer mesh network having a dynamic network as a first layer and a static network as a second layer in order to provide auto-configuring paths between APs over configuring multi-hop topologies to support both broadcast/multicast and unicast traffic in the mesh network (Zeng: [0032] [0050 FIG.5).

Regarding claim 2, Ramanujan teaches the method of claim 1, wherein the mesh network link-aware metric comprises poor capacity utilization.  

Regarding claim 3, Ramanujan teaches method of claim 1, wherein the mesh network link-aware metric comprises multiple gateways (The HART module integrates with multiple gateways [0129] FIG.3).  

Regarding claim 4, Ramanujan teaches method of claim 1, wherein the mesh network link-aware metric comprises multiple gateway interfaces (gateway interfaces to provide links to a global information grid [0027 FIG.2a).  

Regarding claim 5, Ramanujan teaches method of claim 1, wherein the mesh network link-aware metric comprises routing metric bias (HART tracks link quality using network monitors, link probes and other techniques. This quality-aware link monitoring is used to calculate a Link Quality Metric (LQM) [0128] FIG.5).  

Regarding claim 6, Ramanujan teaches method of claim 1, wherein the mesh network link-aware metric comprises Internet Protocol Security (IPSec) overhead over mesh (the IP packet is sent in accordance with the IP Security (IPsec) protocol [0440] FIG.18A).  

Regarding claim 7, Ramanujan teaches method of claim 1, wherein the mesh network link-aware metric comprises redundant routes (HART uses alias-tag table along with HART policies to determine routes “backup routes [0143]” to use and configuration changes to make on the routers. The policies define link augmentations like replicate data across two or more links to provide for redundancy, or failover priority if links fail or degrade [0242] FIG.45).  

Regarding claim 8, Ramanujan teaches method of claim 1,-wherein the mesh network link-aware metric comprises load balancing (send data by routing, address switching, bridging or repeating to replicate and load balance data across multiple links [0393] FIG.43).  

Regarding claim 9, Ramanujan teaches method of claim 1, wherein the mesh network link-aware metric comprises Type of Service (ToS)-based routing (the network consists of various types of services such as TTNT (Tactical Targeting Network Technology), mini-CDL (Common Data Link), free space optics communications (FSOC), QNT (Quint Networking Technology), and JCAN (Joint Capability for Airborne Networking) to provide improved tactical communications and situational awareness [0105] [0128] FIG.2a).

Regarding claims 10-19, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-9, where the difference used is the limitations were presented from a “computer-readable medium” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

	
Regarding claim 20, related to the same limitation set for hereinabove in the treated claims, where the difference used is the limitations were presented from a “mesh network” side and wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-



 /ABDELNABI O MUSA/ Primary Examiner, Art Unit 2472